United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                               Nos. 10-2732/2792
                                 ___________

United States of America,                 *
                                          *
             Plaintiff/Appellant,         *
                                          *
Alabama Department of Environmental *
Management; Linn County; Polk             *
County; Shelby County; State of           *
Georgia; State of Illinois; State of      * Appeals from the United States
Indiana; State of Iowa; State of          * District Court for the
Missouri; State of Nebraska; State of     * District of Minnesota.
North Carolina; State of North Dakota; *
State of Ohio,                            * [UNPUBLISHED]
                                          *
             Intervenor Plaintiffs,       *
                                          *
       v.                                 *
                                          *
Cargill, Incorporated,                    *
                                          *
             Defendant/Appellant.         *
                                     ___________

                             Submitted: May 9, 2011
                                Filed: June 13, 2011
                                 ___________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
       In 2006, Cargill entered into a consent decree between itself and the United
States to resolve a dispute involving Cargill's alleged violation of various provisions
of the Clean Air Act, 42 U.S.C. §§ 7401-7671q, at twenty-four of its plants located
in thirteen states. The consent decree required Cargill to install pollution control
equipment in the subject plants pursuant to a timetable set forth in the decree. The
earliest the consent decree could be completed was the year 2016. When the consent
decree was submitted to the district court for its approval, the district court entered
a handwritten edit to the decree which purported to limit its jurisdiction over the
matter "to and until December 31, 2009," more than seven years earlier than the
consent decree could be completed.

       In May 2010, Cargill filed a motion to enter an unopposed modification to the
consent decree. Citing its handwritten edit limiting jurisdiction to December 31,
2009, the district court denied the motion, stating it "no longer retains jurisdiction in
this case." The district court also denied a Rule 60(b) motion filed by the United
States, Shelby County, Tennessee, Memphis, Tennessee, and Cargill asking the
district court to reconsider its denial because of a district court's continuing
jurisdiction over consent decrees. Both Cargill and the United States filed timely
appeals of the district court's order refusing to exercise jurisdiction over the requested
modification to the consent decree.

       "[A] district court retains the inherent authority to modify or enforce a consent
decree." Picon v. Morris, 933 F.2d 660, 662 (8th Cir. 1991). The district court's
inherent jurisdiction over consent decree remains "even without a provision in the
decree which provides for continuing jurisdiction." Id.; see also McDonald v.
Armontrout, 908 F.2d 388, 390-91 (8th Cir. 1990) (confirming a district court's power
to order modifications to a consent decree even when the decree "neglected to assert
the District Court's continuing authority."); United States v. Swift & Co., 286 U.S.
106, 114 (1932) ("A continuing decree of injunction directed to events to come is
subject always to adaptation as events may shape the need [even if] the reservation

                                           -2-
had been omitted."). A district court cannot abdicate its continuing jurisdiction over
a consent decree. See Williams v. Vukovich, 720 F.2d 909, 920 (6th Cir. 1983) ("The
injunctive quality of consent decrees compels the court to . . . retain jurisdiction over
the decree during the term of its existence[.]").

       Because the district court clearly erred when it purportedly declined to exercise
jurisdiction over the parties' May 2010 request for a modification to the consent
decree, we reverse and remand this case for further proceedings.
                         ____________________________




                                          -3-